Name: Commission Regulation (EEC) No 1967/81 of 14 July 1981 correcting Regulation (EEC) No 902/81 fixing the monetary compensatory amounts and rates for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 192/28 Official Journal of the European Communities 15 . 7 . 81 COMMISSION REGULATION (EEC) No 1967/81 of 14 July 1981 correcting Regulation (EEC) No 902/81 fixing the monetary compensatory amounts and rates for their application Whereas the measures provided for in this Regulation are in accordance with the opinion of all the relevant management committees , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ^), as last amended by Regulation (EEC) No 876/81 (2 ), and in particular Articles 3 and 6 thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 , were fixed by Commission Regulation (EEC) No 902/81 of 3 April 1981 (3), as amended with effect from 15 June 1981 by Regulation (EEC) No 1568 / 81 (4 ) ; whereas a check has revealed an error in the Annex to that Regulation ; whereas it is necessary, therefore, to correct the Regula ­ tion in question ; The amounts given in the Annex to this Regulation shall replace those given in Part 8 of Annex I to Regu ­ lation (EEC) No 902/81 in the 'United Kingdom' column against the subheadings stated . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply, at the request of the interested party, for each of the periods shown in the Annex . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 July 1981 . For the Commission The President Gaston THORN ( ») OJ No L 106, 12. 5 . 1971 , p . 1 . (2 ) OJ No L 88, 2 . 4 . 1981 , p . 28 . (3 ) OJ No L 94, 6 . 4 . 1981 , p . 3 . (4 ) OJ No L 157, 15 . 6 . 1981 , p . 1 . 15 . 7 . 81 Official Journal of the European Communities No L 192/29 ANNEX CCT heading No Amounts to be charged on imports and granted on exports United Kingdom £/ 100 kg Valid from 15 to 30 June 1981 United Kingdom £/ 100 kg Valid from 1 to 12 July 1981 17.04 D II a) 3-838 3-838 17.04 D II b) 1 3-536 3-610 17.04 D II b) 2 4-162 4-281 17.04 D II b) 3 4-032 4-210 19.04 1-529 1-529 29.04 C III a) 1 1-633 1-633 29.04 C III b) 1 2-327 2-327 35.05 A 1-795 1-795 38.19 T I a) 1-633 1-633 38.19 T II a) 2-327 2-327